Citation Nr: 0606483	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle sprain injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In a December 2002 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
residuals of bilateral foot injuries.  Thereafter, in an 
April 2005 rating decision, the RO granted service connection 
for residuals of a right ankle torsion injury with avulsion 
fracture of both medial and lateral malleolus.  In a 
contemporaneous supplemental statement of the case, denial of 
service connection for the residuals of left ankle sprain 
injury was continued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In this case, the veteran maintains that his residuals of 
left ankle injuries should be service-connected on a direct 
basis or, in the alternative, secondary to his service-
connected right ankle disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issue on 
appeal.  See VAOPGCPREC 7-2004.  The RO has not provided the 
veteran with notice of what is needed to warrant service 
connection on a secondary basis. 38 C.F.R. § 3.159(b)(1) 
(2005). 

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional medical records and an advisory 
opinion or ordering a medical examination to support its 
ultimate conclusions.  Duenas v. Principi, 18 Vet. App. 512 
(2005).  

The Board observes that, in his notice of disagreement and 
substantive appeal, the veteran claimed that his left foot 
was broken while in service; however, his service medical 
records reflect that the he sprained his left ankle and x-
rays showed no fracture of his left foot.  An October 1981 VA 
medical examination does not reflect any ongoing problems 
from this injury.  February 2002 private medical records show 
a work-related accident in which the veteran broke his left 
ankle.  These medical records, along with follow up records 
from March 2002, reflect that the veteran gave a history of 
no pain or injury to the left ankle that would have required 
treatment prior to the accident.  In his substantive appeal, 
he also indicates that he has had a chronic left ankle 
disability since he left service due to his in-service left 
foot injury.  There are no post-service medical records prior 
to 2002 showing any treatment for left ankle problems.  
Moreover, in November 2004 a VA medical examiner stated that 
she reviewed the veteran's medical records from the Mountain 
Home VA facility; however these records have not been 
provided.  On remand, VA should ask the veteran to identify 
health care providers who have treated any ankle problems and 
attempt to obtain any private or VA medical records.  

Finally, in a May 2005 statement, the veteran claimed his 
left ankle problems are secondary to his service-connected 
right ankle.  On remand, the veteran should be scheduled for 
an orthopedic examination to determine whether it is at least 
as likely as not that his current left ankle problems are 
directly related to service or are secondary to his service-
connected right ankle.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1. The AMC must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied 
regarding the issue of service connection 
as secondary to a service-connected 
disability.   In particular, the AMC must 
inform the claimant about the information 
and evidence not of record that is 
necessary to establish  service-
connection for a disability that is 
proximately due to or the result of a 
service-connected disability.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue on 
appeal.

2. The AMC should ask the veteran to 
identify all health care providers that 
have treated him from October 1981 to the 
present for residuals of left ankle 
injuries.  The AMC should attempt to 
obtain records from each health care 
provider he identifies, to include any 
missing records from the Mountain Home VA 
Medical Center.  If records are 
unavailable, please have the provider so 
indicate.  

3.  After completion of 1 and 2 above, 
the AMC should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an 
orthopedic/neurologic examination to 
identify any left ankle disorder(s) and 
its etiology.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiners in 
connection with the examinations, and 
they should so indicate in their reports.  
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

The examination should determine whether 
any left ankle disorder(s) is present, 
and, if so, the correct diagnostic 
classification and etiology of any 
disorder(s) found.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have any left ankle 
disorder(s), to include arthritis?

(b) If there is such disorder(s), the 
examiner should determine the etiology 
and the nature and extent of the 
disorder(s).  For each identified 
disorder, the examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder: (1) 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, (2) if 
arthritis was found, was it manifested 
within one year after discharge from 
service in July 1980 or (3) was it 
proximately due to, or the result of, the 
veteran's service-connected right ankle 
disability, including on the basis of 
aggravation? 

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason.

4.  After completion of the above, the 
AMC should readjudicate the veteran's 
service-connected claim including on a 
direct, presumptive and secondary basis.  
In particular, the RO's review should 
include consideration of the provisions 
of 38 C.F.R. § 3.310 (2005) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

